PER CURIAM:
Kenneth Ray Mitchell appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mitchell v. Bolin, No. 3:12-cv-01714-CMC, 2012 WL 6472551 (D.S.C. filed Nov. 8, 2012 & entered Nov. 9, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.